Citation Nr: 0635934	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-38 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas




THE ISSUE

Whether the appellant is the proper claimant for a burial and 
plot allowance.  




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel






INTRODUCTION

The veteran served on active duty from March 1971 to 
September 1974.  He died in June 2003, and the appellant is 
his son.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 letter issued by the RO.  

In this case, the veteran requested a hearing and was 
scheduled for a hearing in February 2005.  He failed to 
appear for that hearing, and there is no indication from the 
record that he presented good cause for his failure to appear 
at that hearing.  The Board will therefore proceed with his 
appeal as though the request for a hearing had been 
withdrawn.  See 38 C.F.R. § 20.702(d).  



FINDINGS OF FACT

The appellant is not shown to have been among the individuals 
who paid for the veteran's funeral.  



CONCLUSION OF LAW

The appellant is not the proper claimant for a burial and 
plot allowance.  38 U.S.C.A. § 2302(a) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.1600 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to claims filed on or after 
the date of enactment of VCAA, or filed before the date of 
enactment and not yet final as of that date.  

There are, however, some claims to which VCAA does not apply.  
See Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  
Notably, VCAA has been held not to apply to claims that 
turned on statutory interpretation, as here.  See Smith v. 
Gober, 14 Vet. App. 227, 231-2 (2000).  

Thus, because the law as mandated by statute, and not the 
evidence, is dispositive of this appeal, VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see 
also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought).  

The term "burial benefits" means payment of money toward 
funeral and burial expenses.  A burial allowance is payable 
under certain circumstances to cover the burial and funeral 
expenses of a veteran and the expense of transporting the 
body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 
3.1600.  

If a veteran dies as a result of a service-connected 
disability or disabilities, certain burial benefits may be 
paid pursuant to 38 C.F.R. § 3.1600(a).  Cases involving a 
nonservice-connected death burial allowance are covered under 
38 C.F.R. § 3.1600(b).  

Under 38 C.F.R. § 3.1601(a)(1), a claim for burial allowance 
may be executed by: (1) the funeral director, if the entire 
bill or any balance is unpaid; (2) the individual whose 
personal funds were used to pay burial, funeral, and 
transportation expenses; or (3) the executor or administrator 
of the estate of the veteran or the estate of the person who 
paid the expenses of the veteran's burial or provided such 
service.  If no executor or administrator has been appointed 
then by some person acting for such estate who will make 
distribution of the burial allowance to the person or persons 
entitled under the laws governing the distribution of 
interstate estates in the State of the decedent's personal 
domicile.  

Similarly, under 38 C.F.R. § 3.1601(a)(2), claims for the 
plot or interment allowance may be executed by (1) the 
funeral director, if he or she provided the plot or interment 
services, or advanced funds to pay for them, and if the 
entire bill for such or any balance thereof is unpaid; (2) 
the person(s) whose personal funds were used to defray the 
cost of the plot or interment allowance; (3) the person or 
entity from whom the plot was purchased or who provided 
interment service if the bill for such is unpaid in full or 
in part; or (4) the executor or administrator of the estate 
of the veteran or the estate of the person who bore the 
expense of the plot or interment expenses.  

In this case, the Board has received the records from the 
funeral home which was responsible for the veteran's burial 
and billed the appellant a total of $2359.78.  

The receipts, however, reflect that this bill was paid off in 
three installments from individuals other than the appellant.  
There is no indication whatsoever that his own funds were 
used to pay for the noted expenses.  Moreover, the record 
does not reflect that the appellant is the executor or 
administrator of the veteran's estate.  

Consequently, the appellant does not fall into any of the 
classes of individuals under 38 C.F.R. § 3.1601 who may 
execute a claim for a burial and plot allowance.  

In this case, it is the law and not the evidence that is 
dispositive.  Lacking legal merit, the claim of entitlement 
to a burial and plot allowance. must be denied, as the 
appellant is not the proper claimant.  See generally Sabonis 
v. Brown, supra.  



ORDER

As the appellant is not the proper claimant for the burial 
and plot allowance, the appeal to this extent is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


